Citation Nr: 0402524	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  95-30 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
evaluation for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD.
 

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and G.B.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
September 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
held in April 1998.  This case was remanded by the Board in 
June 1998, November 2000, and June 2003; the case was most 
recently returned to the Board in September 2003.


FINDINGS OF FACT

1.  The evidence of record at the time of the June 1995 
rating decision reducing the evaluation for the veteran's 
PTSD to 70 percent effective September 1, 1995, demonstrates 
material improvement in the veteran's disability.

2.  For the period from September 1, 1995, the veteran's PTSD 
is productive of occupational and social impairment, with 
deficiencies in most areas such as work, family relations, 
thinking or mood, due to symptoms including suicidal 
ideation, continuous depression, memory impairment and 
difficulty in adapting to stressful circumstances; his PTSD 
is not productive of total occupational and social 
impairment, demonstrable inability to obtain or retain 
employment, virtual isolation in the community, or by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities. 


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1995); 38 C.F.R. 
§§ 3.105(e), 3.343(a), 3.344(c), 4.7 (2003).

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD for the period from September 1, 1995, have not been 
met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of the instant 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  On August 29, 
VA promulgated final regulations to implement the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  Except for revisions pertaining to 
claims to reopen based on the submission of new and material 
evidence, which in any event are not applicable in the 
instant case, the final regulations are effective November 9, 
2000, and "merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  See 66 Fed. 
Reg. at 45,629.  See also VAOPGCPREC 7-2003.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the June 1995 rating decision from which the current 
appeal originates.  He was provided with a statement of the 
case in August 1995 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.  
The Board also notes that the RO in June 2003 advised the 
veteran of the evidence necessary to substantiate his claims, 
and specifically informed him of what evidence VA would 
obtain for him and of what evidence he was responsible for 
submitting.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was also advised in June 2003 to submit 
any evidence in his possession that pertains to his claims.  
See Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the August 1995 
statement of the case and June 1996, February 1997, December 
1999, November 2002, and August 2003 supplemental statements 
of the case informed the veteran of the information and 
evidence needed to substantiate his claims.  Moreover, and as 
noted above, the June 2003 correspondence notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In addition, the record reflects that the veteran was 
afforded numerous VA examinations and social and industrial 
surveys in connection with his claims.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2003) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as described 
below.

Factual background

The veteran contends that the reduction of the total 
disability rating assigned his PTSD was improper, and that 
his psychiatric disability was and is totally disabling.

Service connection for PTSD was granted in October 1988, 
evaluated as 30 percent disabling effective August 1, 1988. 
(A temporary total evaluation was assigned for the period 
from June 9, 1988 to July 31, 1988, reflecting a period of 
hospitalization.)

In a December 1990 statement, the veteran reported that his 
PTSD had increased in severity.  He was thereafter afforded a 
VA psychiatric examination in November 1990, at which time he 
reported that he had last worked in 1986.  He reported 
experiencing sleep problems and nightmares on a weekly basis, 
as well as ongoing anxiety and occasional panic attacks.  He 
indicated that he was more secluded than in the past, and 
that he had no hobbies.  The veteran reported that he 
generally performed his own activities of daily living, but 
that several times each week he would forget to shave and to 
brush his teeth.  He denied maintaining any friendships.  He 
informed the examiner that he was attending school to become 
a building inspector.  On mental status examination the 
veteran presented as oriented, although he mis-identified the 
precise day of the examination.  No evidence of 
hallucinations or delusions, or of any thought disorder or 
bizarre behavior, was identified.   The veteran reported 
experiencing depression and poor concentration, as well as 
feelings of guilt, and he admitted to a past history of 
suicidal gestures; he denied any current suicidal or 
homicidal plans.  The examiner believed it was possible that 
the veteran could work on a full-time basis in a low stress 
job such as a building inspector, and that the veteran was 
capable of managing his studies.

The veteran was afforded a VA social and industrial survey, 
conducted by a social worker, in November 1990, at which time 
he reported holding several jobs in the past, but none since 
1987.  He explained that he was currently attending courses 
to qualify for a position as a building inspector.  The 
veteran reported that he was living with his spouse and 
children in an apartment, and that his relationship with his 
spouse was occasionally problematic.  He explained that he 
deliberately avoided maintaining any friendships, although he 
admitted to having some contact with people he met in 
Vietnam.  With respect to his psychiatric symptoms, the 
veteran reported experiencing memory problems affecting his 
current schooling and preventing him from recalling events 
occurring between 1970 and 1980.  He also reported 
experiencing sleep problems, nightmares and flashbacks, as 
well as frequent suicidal ideation.  He admitted that he 
would visit restaurants, but only at the encouragement of his 
spouse.  On mental status examination the veteran was alert 
and cooperative, but cried at several points during the 
interview.  The social worker noted that the veteran 
experienced a sense of isolation and protectiveness, and 
concluded that until the veteran resolved many of his fears, 
hurts and frustrations, he would be unable to maintain 
employment, and the risk of suicide or depression would 
remain.

Of record is a January 1991 statement from a VA medical 
center certifying that the veteran had been hospitalized from 
December 1990 to January 1991 for treatment of his PTSD.

Based on the November 1990 examination reports and the 
January 1991 certification, the RO, in a January 1991 rating 
decision, increased the evaluation assigned the veteran's 
PTSD from 30 percent to 100 percent disabling, effective 
November 16, 1990.

Following the January 1991 rating decision, a VA hospital 
report for December 1990 to January 1991 was received, 
showing that the veteran presented with complaints of 
depression he explained had been present since he started a 
program of education in September 1989.  He also reported 
experiencing symptoms of flashbacks and nightmares, as well 
as a startle reflex, hypervigilance, and efforts to avoid 
reminders of Vietnam.  He additionally reported experiencing 
homicidal and suicidal ideation, as well as poor 
concentration, poor energy, fatigue, feelings of hopelessness 
and helplessness, and feelings of guilt.  The veteran 
explained that he was unable to enjoy participating in sports 
or to enjoy relationships with his family, and he stated that 
he had no friends.  The veteran denied any auditory or visual 
hallucinations, although he exhibited some vague paranoid 
ideation.  On mental status examination the veteran presented 
as casually dressed, alert and well-nourished, with 
psychomotor retardation.  He exhibited normal speech, but a 
depressed and irritable mood, and a bland and labile affect.  
His thought processes were circumstantial without blocking, 
loose associations or ideas of reference.  His cognition was 
largely intact and he exhibited fair judgment and impulse 
control.  He was discharged in stable condition, with no 
restrictions, and the hospital report notes that 
psychological testing suggested that the veteran's current 
situational stress and depression was exacerbating his PTSD 
symptoms.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 11-20.

A July 1991 rating decision confirmed and continued the 
assigned 100 percent evaluation for the veteran's PTSD.  The 
rating decision indicated that the veteran would be scheduled 
for a routine future VA examination.

On file is a VA hospital report for October to November 1991, 
which shows that the veteran presented with complaints of 
hypervigilance, irrational thinking, and isolation, as well 
as sleep problems.  He also reported recent suicidal ideation 
without any intent.  He admitted to homicidal ideation 
particularly in light of a recent road rage incident, and he 
reported that his nightmares and flashbacks were increasing.  
He also reported experiencing olfactory hallucinations.  The 
veteran presented as slightly disheveled but clean, well-
nourished and well-developed.  His affect was restricted to a 
sad range.  His speech was expansive, clear and coherent, and 
his thought processes were logical and coherent.  He denied 
any current suicidal ideation or auditory hallucinations.  He 
did report some psychotic-like symptoms related to war 
movies.  His cognition was largely intact to testing.  The 
veteran complained of an inability to recall events in his 
past.  The hospital report indicates that the veteran started 
to decompensate while outside of the facility on a pass, but 
that he regained control.

The veteran was afforded a VA psychiatric examination in 
January 1992, at which time he presented as depressed, with 
significant psychomotor retardation and impoverishment of 
ideation.  The veteran appeared preoccupied with the deaths 
of people he had known in the past, and indicated that he did 
not remember the birth of several of his children.  The 
veteran reported that he had not been gainfully employed for 
a number of years, working only odd jobs, and that he was 
unable to be retrained as a building inspector because of his 
depression and difficulty with concentration.  He indicated 
that he was hospitalized in November 1991 following a road 
rage incident, and reported that he continued to experience 
suicidal thoughts.  The veteran explained that he would leave 
his house with his spouse's encouragement, but that he did 
not enjoy going outside.  The veteran stated that he was 
overly stern with his children, and verbally abusive to his 
wife.  On mental status examination the veteran presented as 
somewhat unkempt, with a depressed mood.  His affect was 
normal in intensity, supple in range, and appropriate to 
expressed ideation.  His speech was coherent and goal-
directed, without evidence of a formal thought disorder.  
There was no evidence of delusional thinking and 
hallucinations were not described.  The veteran was oriented 
and his memory was largely intact.  The examiner concluded 
that the veteran was living a very dysfunctional life.

The veteran was afforded a social and industrial survey 
conducted by a VA social worker in January 1992, at which 
time he reported that he lived with his wife and children on 
an uninterrupted basis.  He indicated that he did not have 
any relationships outside of his family and that he had not 
been employed recently.  He explained that he had applied for 
building maintenance work, but had been unable to 
successfully complete an interview because of the intrusion 
of his PTSD symptoms.  He reported that he did not engage in 
leisure pursuits, and that when he left the house it was in 
the company of other family members.  He reported 
experiencing nightmares, intrusive thoughts, concentration 
and memory difficulties, feelings of guilt, isolation, 
difficulty with anger, and low energy.  He reported 
experiencing daily suicidal ideation, but denied any suicide 
plan.  The veteran indicated that he had used drugs and 
alcohol from 1970 to 1980.  The social worker noted that the 
veteran was not well groomed, but was oriented and well-
nourished.  He exhibited a rambling speech pattern and 
difficulty with recalling events from his past.  The social 
worker concluded that the veteran's vocational and social 
functioning was very limited.

A March 1992 rating decision confirmed and continued the 
assigned 100 percent evaluation for PTSD.

On file is a VA hospital report for May to June 1993, which 
shows that the veteran presented with multiple somatic 
complaints.  He reported that he was unemployed, and that he 
felt abandoned by a daughter who had married and moved away.  
He reported that he stopped using his hypertension 
medications recently in an attempt to die, and he reported a 
recent increase in suicidal ideation.  The veteran also 
reported experiencing insomnia, hopelessness, helplessness, 
and emotional lability.  The veteran was alert and oriented, 
and his affect was tearful and depressed.  His speech was 
normal, with occasional latencies, and he exhibited normal 
psychomotor behavior.  His thought processes were logical and 
sequential, and he denied any psychotic symptoms or any 
suicidal plans or intent.  His judgment was considered fair 
and his cognition intact.  The hospital report shows that the 
veteran's symptoms improved, and that at discharge his 
condition was considered stable, without any suicidal or 
homicidal ideation, or any psychotic problems; no 
restrictions were placed on him returning to any work.  The 
discharge diagnoses included history of PTSD with mild 
exacerbation, and he was assigned a Global Assessment of 
Functioning (GAF) score of 40, with an estimated highest GAF 
score for the past year of 80.

A January 1994 rating decision confirmed and continued the 
assigned 100 percent evaluation for PTSD.

On file are VA treatment records for March 1994 to August 
1995 documenting complaints of anxiety, depression, 
nightmares, poor memory, occasional suicidal ideation without 
intent or plan, anhedonia, flashbacks, dislike of crowds, and 
difficulty handling stress.  The veteran denied any homicidal 
ideation or hallucinations or delusions.  His thought 
processes were sequential, and he was consistently alert and 
oriented on examination.  His concentration and judgment were 
considered adequate.  No speech abnormalities were 
identified.  His affect and mood were dysthymic, and he 
reported experiencing some angry ruminations as well as 
fatigue.  His assigned GAF scores ranged from 40 to 50.  The 
veteran reported that he was employed and well thought-of at 
work, although he nevertheless considered his job stressful.  
The veteran was generally future-oriented, and his treating 
psychiatrist believed that his risk of danger to himself or 
to others was low; his PTSD symptoms were described as 
improved.  

On file is the report of a March 1995 social and industrial 
survey of the veteran by a VA social worker.  The social 
worker noted that the veteran, his spouse and his daughter 
had recently moved into a new home, and that the veteran was 
employed as a building inspector.  The veteran reported that 
this marriage was stable, but not fulfilling because his wife 
experienced difficulty in coping with his symptoms; he 
explained that some of his symptoms impacted his ability to 
sexually perform.  The veteran reported that he had a limited 
circle of friends, and the social worker noted that the 
veteran did not have an emotional support system.  The 
veteran reported that he had been unemployed until June 1993, 
at which time he was hired as a building inspector; he 
reported that his monthly gross income was approximately 
$2,000.  The veteran indicated that he had received 
satisfactory performance evaluations at work, and generally 
had harmonious relationships with private homeowners, but 
nevertheless had engaged in verbal disagreements with some 
contractors which had in turn led to complaints submitted to 
his supervisor.  The veteran explained that his supervisor 
was aware of his psychiatric condition, and clarified that he 
did not believe his job security was in jeopardy.  

The veteran denied engaging in any pleasurable activities 
although he indicated that he participated in regular 
community activities.  The veteran explained that he used to 
coach a softball team until back problems intervened.  He 
reported that he experienced depression and suicidal 
thoughts, and that he periodically becomes profoundly 
suicidal.  The veteran asserted that he was unable to trust 
anyone, exhibited poor anger control, and experienced 
nightmares, suicidal thoughts, depression, an exaggerated 
startle reaction, and intrusive feelings of guilt.  The 
social worker noted that on mental status examination the 
veteran was properly dressed, alert and cooperative, but that 
he became increasingly despondent as the interview 
progressed.  The veteran indicated that he felt overwhelmed 
with feelings of unworthiness.  The social worker concluded 
that the veteran was employed and  performing satisfactorily 
at his job, and noted that he described stable adjustments in 
other areas of his life.  The social worker concluded that 
the veteran's PTSD symptoms were intense enough to support 
his current disability rating.

The veteran failed to report for a VA examination scheduled 
for March 1995.

In an April 1995 rating decision, the RO proposed to reduce 
the evaluation assigned the veteran's PTSD from 100 percent 
to 70 percent disabling, based on the report of the March 
1995 VA social and industrial survey, and the veteran's 
failure to report for the March 1995 VA examination.  The 
veteran was notified of the proposed reduction, and advised 
of his right to a hearing.

In an April 1995 statement the veteran challenged aspects of 
the March 1995 social worker's assessment.  He indicated that 
his spouse did not believe that their marriage was stable, 
and explained that he occasionally threatened to divorce or 
leave her for her own good, although he clarified that they 
continued to love each other.  He explained that his spouse 
was his only friend, and that while he was cordial to his co-
workers, he did not consider them to be his friends.  The 
veteran indicated that he took timeouts at work to relieve 
stress, that he found his job difficult, and that he has 
considered quitting.  He also stated that he earned the 
lowest salary of any inspector in the state.  The veteran 
explained that he actually stopped coaching sports in part 
because of his lack of patience, and that he did not 
participate in community activities.  The veteran indicated 
that stress from his job caused him sleep problems and 
suicidal ideation, and that he did not enjoy interacting with 
people.  The veteran indicated that he had not adjusted to 
other areas of his life, and that his PTSD was in fact worse 
now than in previous years.

The record shows that the veteran was hospitalized for 
several weeks in May 1995 (following notice to him of the 
proposed reduction of his PTSD rating) for treatment of an 
exacerbation of his psychiatric symptoms.  The veteran was 
assigned a GAF score of 20, and admitted to experiencing 
suicidal ideation with a plan to shoot himself, describing 
the precipitating stressors as including anniversary dates of 
Vietnam, financial problems, and family problems.  He also 
reported experiencing poor sleep and decreased appetite, as 
well as decreased concentration and motivation at work, and 
increased irritability.  The veteran was alert, oriented and 
cooperative.  His affect was restricted and his mood sad.  He 
exhibited no psychotic symptoms.  His thought processes were 
linear and goal-directed.  He experienced no suicidal 
ideation or plan while hospitalized.  The veteran was able to 
recall one of three objects after five minutes, and exhibited 
decreased attention and concentration.  His ability to 
abstract was intact and his insight and judgment were 
considered fair.  The hospital report shows that the 
veteran's symptoms improved significantly with treatment, and 
that he was discharged in stable and improved condition.

The veteran was afforded a VA psychiatric examination in June 
1995, at which time he reported working as a building 
inspector.  He indicated that he was able to take time off 
from his duties when feeling depressed or overwhelmed, and he 
explained that his boss was understanding of that need.  The 
veteran stated that he hated his job because of the required 
interaction with people.  The veteran reported that he had 
been married for 27 years, and that he felt close to his 
spouse, despite an inability to relate to her on an emotional 
level.  He reported experiencing intrusive thoughts of 
Vietnam on a daily basis, as well as frequent nightmares and 
flashbacks several times per month, fatigue, irritability, 
decreased concentration, hypervigilance, anger outbursts and 
constant depression.  He denied having any interests or 
hobbies, or any social contacts or friends.  The examiner 
noted that the veteran was recently hospitalized for an 
exacerbation of his symptoms.  

On mental status examination the veteran presented as 
casually dressed and neatly groomed.  The examiner noted that 
the veteran was in mild distress, and cried throughout the 
interview, exhibiting a tearful and depressed affect.  His 
speech was considered normal, and his thought process was 
linear and sequential.  Thought content was negative for 
obvious psychotic symptoms, and the veteran was alert and 
oriented without any cognitive deficits.  The examiner 
concluded that the veteran was currently working full-time 
with a relatively stable home environment, but that he was 
having a difficult time with his position.  The examiner 
concluded that the veteran's impairment had not changed in 
the last couple of years.

In a June 1995 rating decision, the RO reduced the evaluation 
assigned the veteran's PTSD from 100 percent to 70 percent 
disabling, effective September 1, 1995.  The RO noted that 
the veteran was working, and that his PTSD symptoms were 
consistent with severe impairment of industrial ability.

On file is an August 1995 statement by D.S., the veteran's 
supervisor.  He indicates that the veteran started full-time 
employment as a building inspector in January 1994, after 
working six months as a temporary employee.  He explained 
that the veteran's position required approximately two hours 
of time spent in the office and six hours spent in the field 
per day, and that his office duties included interacting with 
other staff, as well as handling phone inquiries.  Mr. D.S. 
indicated that when in the field, the veteran performed 
inspections of single-family dwelling constructions, and that 
while the veteran spends most of this time working by 
himself, he occasionally was required to meet with 
contractors.  Mr. D.S. indicated that he was aware of the 
veteran's psychiatric disability, but that he was very 
flexible with respect to the work schedules of his 
inspectors.  He explained that he allowed his inspectors the 
flexibility they needed during the day, as long as they gave 
him the equivalent of a full day's work.  He clarified that 
this policy was not a unique accommodation for the veteran.  
Mr. D.S. noted that the veteran had experienced some 
difficulty in dealing with certain stressful situations 
arising in the course of his work, but indicated that he 
continued to work with the veteran in dealing with those 
issues.

On file are VA treatment records from October 1995 to October 
2002 which show that the veteran's reported psychiatric 
symptoms included fatigue, infrequent road rage and anger 
outbursts, flashbacks, dysphoria, suicidal ideation without 
plan, poor energy, poor memory and poor concentration.  He 
was alert and oriented when examined, and neatly groomed with 
good hygiene.  He denied any homicidal ideation, and his 
thought processes were clear.  The records show that the 
veteran was seen in January 1998, at which time he reported 
behavior such as checking the perimeter of his home.  He also 
reported symptoms occurring at night which were consistent 
with hypnagogic hallucinations.  He reported experiencing 
some conflicts with extended family members.  He also 
complained of poor memory for instructions and indicated that 
he was unable to remember his own birthday, although he 
admitted that he was able to remember the birthdays and 
anniversaries of other people, and was able to recall the 
minutiae of local, county, and state building codes; the 
veteran's attention and concentration were described as poor 
or selective, and the treating psychiatrist noted that the 
veteran was able to cope with the demands of everyday living, 
that the veteran was future oriented, and that the veteran 
was satisfied with his job; the veteran was assigned a GAF 
score of 45.  The records show that the veteran presented in 
February 1998, at which time he was diagnosed with severe 
PTSD and noted to have poor motivation; he was assigned a GAF 
score of 45.  The records show that the veteran's first 
spouse thereafter died in June 2000, following which the 
veteran, for several months, experienced suicidal ideation 
without any intention.  His assigned GAF scores during this 
period were 50, and he was noted to experience concentration 
difficulties in connection with his job, as well as conflicts 
with contractors and isolation from his family and friends, 
although the treating psychiatrist noted that the veteran's 
children and co-workers were supportive.  

The treatment records show that sometime after the death of 
his spouse the veteran was promoted to supervisor, and 
eventually married another woman.  The treatment notes show 
that he was future oriented and that he denied homicidal 
ideation.  Treatment notes for June 2002 show that the 
veteran was considered to have adopted rigid expectations 
about behavior that tended to cause frequent conflict in his 
work and home life.  He also reported that he continued to 
experience intrusive thoughts, but was oriented on mental 
status examination with a sad affect; his PTSD was described 
as in remission and he was assigned GAF scores of 55.  In 
August 2002 he reported experiencing problems with his new 
spouse over domestic decisions; his PTSD was described as 
stable and the treating psychiatrist noted that the veteran 
appeared to function better in daily living than he revealed 
at his treatment sessions.  In October 2002 the psychiatrist 
noted that the veteran's relationship with his spouse was 
improving, although the veteran reported some strain in his 
relationships with supervisors over his support of a former 
employee.  His PTSD was described as stable and in partial 
remission, although he reported that he continued to 
experience episodic nightmares, and continued to check the 
perimeter of his home at night.  The veteran reported that he 
was focused on his children, stepchildren, and grandchildren, 
and that while his work was demanding he had received high 
ratings from his supervisors.  The veteran was described as 
not dangerous.

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1995, at which time he testified that 
he had been employed since 1993 as a building inspector.  He 
explained that prior to 1993 he was last employed on a steady 
basis in 1980, and that his last job terminated because of an 
economic downturn.  The veteran testified that in his current 
position he tended to engage in too many confrontations, and 
tended to become aggressive when challenged, although he 
admitted that he had not been physically violent.  He 
explained that his supervisor was supportive of him, and that 
he lost time from work because of his psychiatric 
difficulties (the last time in May 1995).  The veteran's 
former spouse testified that he exhibited a need for control, 
and that this had impacted negatively on the family.  The 
veteran testified that he experienced sleeping problems, 
along with nightmares, as well as flashbacks, an exaggerated 
startle reflex, cold spells, shaking and poor memory and 
concentration.  The veteran testified that he was easily 
irritated and that he had a hard time controlling his anger, 
and he indicated that he experienced constant depression.  
The veteran stated that he considered suicide frequently, and 
that he had attempted suicide in the past.   The veteran 
reported that the last time he struck someone was in 1979, 
although he admitted to striking inanimate objects on 
occasion.  The veteran testified that he had no social life 
and that his home life was unstable, although he indicated 
that he was still in contact with his children; he indicated 
that he trusted no one other than his spouse.  He indicated 
that he did not like crowds and that he seldom left his house 
for reasons other than work.  He explained that he was 
frustrated at his job, and that the position was unstable.  
The veteran testified that his psychiatric symptoms resulted 
in his working longer hours to compensate for his timeout 
sessions, and he indicated that he occasionally would lose 
track of time.  The veteran explained that he was one of the 
lowest paid building inspectors in the state, but explained 
that his particular municipality happened to pay its 
inspectors at lower rates than other municipalities.

Received in November 1995 is a January 1994 letter from a 
daughter of the veteran which essentially suggests that her 
relationship with the veteran was strained.  A letter from 
another daughter essentially shows that she was aware of the 
veteran's psychiatric problems.

On file is a March 1996 statement by B.S., who indicates that 
he had talked to the veteran on one occasion, and found the 
veteran to be emotional.

On file is an April 1996 statement by D.S., the veteran's 
supervisor, who indicates that he counseled the veteran twice 
between July 1994 and July 1995.  He explained that one 
situation involved an ongoing conflict between the veteran 
and a local builder, although he noted that the veteran was 
not solely to blame for the conflict, and that the veteran's 
performance improved after that counseling session.  The 
other situation concerned a conflict with a co-worker in 
which he lost his temper and expressed his anger 
inappropriately.  Mr. D.S. indicated that the veteran had no 
written warnings or disciplinary notations in his personnel 
file. 

In an April 1996 statement, the veteran's former spouse 
stated that the veteran's psychiatric condition had not 
changed, and that he experienced symptoms including sleep 
problems and fatigue.

On file is an August 1996 statement by the veteran's former 
spouse indicating that the veteran was anxious and 
experienced cold spells, sleep difficulties, anger outbursts, 
and behavior such as talking to strangers for no reason and 
talking aloud when driving.  She indicated that although the 
veteran was employed, he nevertheless was just as disabled as 
when he was assigned a total disability evaluation.  She also 
stated that the veteran was getting into trouble at work.  

The veteran was afforded a VA social and industrial survey in 
August 1996, at which time he reported that he was able to 
relate to other people, but that he did not maintain a circle 
of friends and refused to form relationships; he believed 
that his spouse and children were his only social life, 
although he admitted that his relationships with his co-
workers were cordial.  The veteran reported that he continued 
to work full-time, although the social worker noted that the 
veteran's supervisor made accommodations for him in light of 
his psychiatric problems.  Specifically, the veteran reported 
that he was allowed to take timeouts while working.  He 
explained that he experienced conflict with contractors on an 
almost daily basis because of his strict interpretation of 
the building codes and his manner of interacting with the 
contractors, but that none of the contractors had complained 
to his supervisor, although he had been counseled twice in 
the past.  The veteran stated that he was unhappy with his 
job, although he liked the freedom and minimal amount of 
human contact associated with the position.  The veteran 
reported that he visited the beach, and took walks with or 
without his spouse.  

The social worker concluded that there was practically no 
difference in the veteran's presentation as compared to his 
presentation in March 1995.  The social worker noted that the 
veteran was highly anxious and racked with grieving guilt, 
and that he disciplined himself to work but was fearful of 
any contact because of a lack of adequate self-control.  The 
social worker noted that the veteran was preoccupied with 
death as a solution to his mental anguish, and noted the 
veteran's assertion that he had received only minimal benefit 
from medication, with no change in his PTSD symptoms.  The 
social worker noted that there had been no significant change 
in the veteran's work adjustment since the prior evaluation, 
but concluded that the veteran would remain with his job and 
was capable of social interactions with others, particularly 
as he was functioning in a position requiring contact with 
many independent businessman, and thusfar had not been 
subject to any pattern of complaints.

On file is the report of an August 1996 psychiatric 
examination of the veteran, at which time he reported that he 
continued to work as a building inspector, although he 
indicated that the position caused him depression and stress; 
he indicated that his supervisor had been very lenient and 
understanding of his condition.  He also reported feelings of 
anger, hopelessness, helplessness, frustration and anxiety, 
as well as suicidal thoughts; he also reported experiencing 
some homicidal thoughts and periods of extreme anger.  Other 
reported symptoms included sleep problems, frequent 
nightmares, intrusive thoughts, ruminations of his 
experiences in Vietnam, tendencies to avoid reminders of 
Vietnam, and difficulty in handling social relationships.  
The veteran reported that he had no social life.  On mental 
status examination the veteran presented with a depressed 
affect and mood with accompanying suicidal and homicidal 
thoughts.  There was no evidence of psychosis but he 
exhibited significant impairment of memory.  The examiner 
concluded that the veteran experienced extreme symptoms of 
PTSD causing severe impairment of industrial and social 
skills.  The examiner opined that the veteran's PTSD symptoms 
had probably worsened over the last few years, and he 
recommended that the veteran consider quitting his job.

On file are February 1998 statements by G.O.M. and N.M., 
which describe apparently unsatisfactory encounters they had 
with the veteran in his capacity as a building inspector.

At his April 1998 hearing before the undersigned, the veteran 
testified that he was constantly in trouble at work secondary 
to conflicts with contractors, but that his employer had made 
special accommodations for him on account of his disability, 
in particular allowing him to take timeouts when under 
stress.  He testified that he nevertheless had been 
reprimanded and removed from job sites.  The veteran 
clarified that his supervisors had never actually said 
anything to him personally about making allowances.  The 
veteran indicated that he had no friends among his co-
workers.  He reported experiencing sleeping problems, 
nightmares, flashbacks, explosive outbursts, uncontrollable 
rages, and anxiety and panic attacks.  He testified that he 
once shoved a person at work, but did not do so on any other 
occasion.  The veteran's former spouse testified that his 
psychiatric condition had worsened in recent years. 

The veteran was afforded a VA psychiatric examination in 
August 1999, at which time he explained that his employer 
allowed him to take timeouts during times of stress, but that 
he still missed work on a number of occasions.  He reported 
anger problems in dealing with builders, and indicated that 
he felt constantly depressed with diminished energy and an 
inability to tolerate stress.  Other psychiatric symptoms 
included trouble sleeping, flashbacks, hypervigilance, and 
suicidal ideation; he explained that the intensity of his 
symptoms varied somewhat.  On mental status examination the 
veteran appeared sad and cried a number of times.  He was 
oriented, his thought processes were well organized, and 
there was no evidence of any hallucinations or delusions.  
The veteran exhibited some trouble with immediate memory, but 
had adequate intellectual functioning.  The examiner 
diagnosed the veteran with severe PTSD, as well as with 
ongoing depression, and assigned the veteran a GAF score of 
45, representing fairly major impairment in work and 
interpersonal relationships, and significant impairment in 
some of his thinking.  The examiner noted that the veteran 
was currently employed on a full time basis, and was 
functioning; the examiner opined that it was good for the 
veteran to work, despite his difficulty with social 
interaction.

On file is the report of a February 2001 social and 
industrial survey of the veteran conducted by a VA social 
worker, at which time he reported that he lived alone since 
the death of his former spouse in June 2000.  He reported 
that he had recently started a social relationship with 
another woman, and that he had developed a positive 
relationship with that person's daughter, although he 
indicated that he continued to distrust people.  He stated 
that he avoided his co-workers and did not have a best 
friend.  The social worker noted that while the veteran 
continued to experience daily conflict with building 
contractors, he had improved in his ability to adapt to the 
situation, and the social worker noted that the veteran was 
performing at a level higher than that required for his 
position, with his performance rated as superior.  On mental 
status examination the veteran presented as alert, 
cooperative, clean, and properly dressed.  Although he 
evidenced emotional reactions during the interview, he did 
not lose control.  The social worker concluded that the 
veteran had experienced some increase in his psychiatric 
symptoms, but that the veteran had adapted reasonably well to 
his position at work.  The social worker concluded that the 
veteran was employable.

On file is the report of a February 2001 VA psychiatric 
examination of the veteran.  He reported at that time 
experiencing symptoms of nightmares, flashbacks, anger 
outbursts, difficulty concentrating, recurring thoughts of 
Vietnam, avoidance of reminders of Vietnam, avoidance of 
crowds, and feelings of detachment from others.  He denied 
any close relationships with men, but admitted to recently 
establishing a relationship with a woman.  On mental status 
examination the veteran was dressed appropriately.  No 
abnormalities of speech were identified and the veteran 
displayed no bizarre or unusual behavior.  His thinking was 
intact, and there was no evidence of incoherence, blocking, 
loose associations, flight of ideas, tangential or 
circumstantial thought, obsessive compulsive thinking, 
hallucinations, paranoid delusions or grandiosity.  His mood 
was depressed, with elements of anger, and he reported 
experiencing suicidal thoughts continually since service, 
although he denied any attempts since shortly after service.  
His cognitive functioning was intact, and he was oriented, 
attentive, and evidenced no abnormalities of memory or 
judgment.  The veteran was diagnosed with severe PTSD, which 
the examiner concluded was unchanged since the August 1999 VA 
examination.  The examiner also diagnosed the veteran with 
dysthymic disorder and assigned the veteran a GAF score of 
45.  The examiner noted that the veteran believed he could 
not concentrate or complete any kind of training program 
which would allow him to seek employment in another position.  
The examiner concluded that although the veteran was 
employable, his PTSD would make it difficult for him to cope 
with any type of job on an ongoing basis, and that it was a 
potentially explosive situation due to the veteran's ongoing 
irritability.  The examiner essentially concluded that the 
veteran should not work any longer.

In a January 2003 statement, the veteran indicated that while 
he was employable, he still suffered from his PTSD symptoms.  
He explained that since his spouse had died, his children had 
become distant from him.  The veteran indicated that he had 
remarried.  The veteran also indicated that his employer no 
longer allowed him to take timeouts, and that the stress of 
his job had become more unbearable, although he suggested 
that he would continue to work.

In April 2003 statement the veteran indicated that he had 
received several promotions at work over the past nine years, 
but only on the basis of longevity of employment, and that he 
had never been nominated as employee of the month.

Analysis

I.  Entitlement to restoration of a 100 percent disability 
rating for PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996). 

Prior to November 7, 1996, under 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1995), a 70 percent rating is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  In 
such cases, the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).  The 
Board notes that each of the three criteria for a 100 percent 
rating under Diagnostic Code 9411 is an independent basis for 
granting a 100 percent rating.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).   

The record reflects that the RO has complied with the due 
process requirements of 38 C.F.R. § 3.105(e) in its reduction 
of the evaluation for PTSD from 100 percent disabling to 70 
percent disabling.  With respect to whether the evidential 
requirements for reducing the evaluation have been met, the 
Board notes that total disability ratings, when warranted by 
the severity of the condition and not granted purely because 
of hospital, surgical, or home treatment, will not be 
reduced, in the absence of clear error, without examination 
showing material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life, i.e., while working or actively seeking work or whether 
the symptoms have been brought under control by prolonged 
rest, or generally, by following a regimen which precludes 
work, and, if the latter, reduction from total disability 
ratings will not be considered pending reexamination after a 
period of employment (3 to 6 months).  38 C.F.R. § 3.343(a).

The Board notes that the provisions of 38 C.F.R. § 3.344(a), 
regarding stabilization of disability ratings, are not for 
application, since the veteran's 100 percent evaluation had 
not been in effect for a period of five years or more.  The 
100 percent evaluation was in effect from November 16, 1990, 
until the reduction effective September 1, 1995.  See 
38 C.F.R. § 3.344(c); Brown v. Brown, 5 Vet. App. 413, 418 
(1993).

The Board finds that the evidence of record received since 
the January 1991 rating decision granting the veteran a 100 
percent rating for PTSD, as well as since the March 1992 and 
January 1994 rating decisions which continued the total 
rating, warrants a reduction of the evaluation assigned to 
the disability.  The initial 100 percent schedular evaluation 
was clearly assigned based on a recent period of psychiatric 
hospitalization, as well as numerous psychiatric symptoms 
reported on the November 1990 VA examination and social and 
industrial survey, and on his status as unemployed for a 
number of years.  Subsequent rating decisions in March 1992 
and January 1994 continued the total rating based on the 
results of a January 1992 VA psychiatric examination and 
social and industrial survey, and another period of 
hospitalization from May 1993 to June 1993.  The reports of 
the January 1992 evaluations show that the veteran continued 
to remain unemployed and reported that his PTSD symptoms 
interfered with his ability to successfully interview, that 
he reported being unable to complete training to become a 
building inspector because of depression and decreased 
concentration, and that he experienced symptoms such as 
social isolation, daily suicidal ideation and memory problems 
and presented as somewhat unkempt; his vocational and social 
functioning were described as very limited.  During 
hospitalization from May to June 1993, the veteran continued 
to exhibit severe PTSD symptoms, including a suicidal gesture 
and was assigned a GAF score of 40.

Evidence received since the January 1994 rating decision, 
however, shows that the veteran obtained and maintained full 
time employment at a satisfactory performance level in an 
occupation requiring some contact with other persons, that 
outpatient treatment reports and the reports of the March 
1995 and June 1996 VA evaluations demonstrate a diminishment 
in the intensity of his psychiatric symptoms, and that his 
PTSD was considered by his treating psychiatrist as improved.  
The evidence shows that the veteran began working in 1993 or 
1994 as a building inspector following completion of training 
he had previously asserted he could not complete on account 
of his psychiatric difficulties.  Although he contends that 
his job is unstable because he is employed on an at-will 
basis and had engaged in conflicts with contractors (leading 
to complaints reported to his supervisor), there is no 
indication, and the veteran does not actually contend, that 
his status as an at-will employee is associated with his PTSD 
disability, and he nevertheless admits that he has received 
satisfactory performance evaluations, is well-thought-of at 
work, and did not believe he was in any jeopardy of losing 
his job.  Moreover, although he believes that he works in a 
sheltered workplace because his supervisor makes special 
accommodations for his psychiatric symptoms, the supervisor 
himself clarified that while he was aware of the veteran's 
disability, the accommodation afforded the veteran is the 
same accommodation afforded every other building inspector.  
The Board additionally notes that although the veteran 
reports that his salary is the lowest in the state for a 
building inspector, there is no indication that his rate of 
pay has any connection to his psychiatric disability or 
accommodation therefor, and in any event his gross monthly 
salary of approximately $2,000, shows that his employment is 
clearly not marginal.

The Board additionally notes that while the evidence prior to 
January 1994 showed that the veteran was socially isolated, 
he clearly has been able to interact with others since that 
time, given that he describes his relationships with co-
workers as cordial.  Although he has hastened to clarify that 
he does not consider his co-workers to be friends, he 
nevertheless clearly is able to interact successfully with 
those persons on a day-to-day basis with little to no 
reported conflict.  In addition, while he felt that he was 
unable to relate to his former spouse on an emotional level, 
he admitted that they were nevertheless close.

The Board notes that the symptoms on which the assignment and 
continuance of a total disability rating was based included 
almost daily suicidal ideation and significant memory 
impairment.  VA treatment records for 1994 to August 1995 
show that the veteran still maintains some memory impairment 
and occasional suicidal ideation, but that his symptoms were 
considered by his treating physician to have improved.  In 
addition, despite reporting at his March 1995 evaluation that 
he was sometimes profoundly suicidal,  the veteran did not 
report any suicidal ideation to the June 1995 VA examiner, 
and his treating psychiatrist believed him to be at low risk 
of danger to himself.  Both the March 1995 and June 1995 
examiners noted that the veteran's appearance was 
appropriate.  Although the March 1995 social worker concluded 
that the intensity of the veteran's psychiatric symptoms 
supported the current evaluation, and the June 1995 
psychiatric examiner concluded that the veteran's impairment 
had not changed over the last two or so years, the March 1995 
examiner nevertheless noted that the veteran was performing 
satisfactorily at his job and had made stable adjustments in 
other areas of his life, and the June 1995 examiner noted 
that the veteran was working full-time (with some difficulty) 
with a stable home life.

The Board acknowledges that the veteran was hospitalized in 
May 1995, shortly after he learned of the proposed reduction 
in his disability rating, with symptoms including suicidal 
ideation with plan, and decreased memory and concentration.  
The Board points out, however, that his symptoms improved 
dramatically with treatment, that he was discharged in stable 
condition, and that he was not hospitalized at any subsequent 
point for psychiatric disability.

Accordingly, the Board concludes that the evidence received 
since the January 1994 rating decision, and in particular the 
evidence showing that the veteran was able to complete his 
training and maintain a full-time position at a satisfactory 
level of performance, amply demonstrates material improvement 
in the veteran's PTSD under the ordinary conditions of life.  
In addition, as the veteran's PTSD symptoms since 1994 were 
considered improved, as the May 1995 period of 
hospitalization was an isolated occurrence, and as the March 
1995 and June 1995 examiners described the veteran's home and 
work situations as stable, the Board also concludes that the 
material improvement demonstrated will be maintained under 
the ordinary conditions of life.  

The veteran has essentially argued that his psychiatric 
disability has not, in fact, undergone material improvement, 
contending that his symptoms have become progressively worse 
since he was assigned a total disability evaluation, that he 
found his job stressful, and that he did not maintain any 
friendships.  He also has challenged the accuracy of the 
March 1995 evaluation on the basis that the social worker 
could not have evaluated him properly in the space of a few 
hours.  The Board again points out, however, that his 
treating psychiatrist noted improvement in his symptoms, and 
that he has in fact obtained a full time position which 
involves interaction with other people, and at which he 
performs at a satisfactory level.  In addition, the Board has 
reviewed the report of the March 1995 evaluation and finds 
that it provides adequate findings on which to determine 
whether the veteran's PTSD had improved.  The veteran's 
recent allegations to the contrary notwithstanding, the Board 
concludes that the evidence received following the January 
1994 rating decision consistently documents no more than 
severe social impairment.  It certainly does not demonstrate 
that the veteran is virtually isolated in the community, that 
he is demonstrably unable to obtain or retain employment, or 
that he experiences totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.

In sum, the evidence on file received since the January 1994 
rating decision shows that the veteran's PTSD has undergone 
material improvement. Accordingly, the claim for restoration 
of a 100 percent rating for PTSD is denied.


II.  Entitlement to a rating in excess of 70 percent for PTSD

As noted previously, the criteria in effect prior to November 
7, 1996, for evaluating PTSD provided that a 70 percent 
rating is warranted when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired, with psychoneurotic symptoms of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132 (1996).

The evidence of record for the period from September 1, 1995, 
shows that the veteran experiences occupational and social 
impairment with symptoms including suicidal ideation, 
continuous depression, memory impairment and difficulty in 
adapting to stressful circumstances.  Notably, however, he 
has not only maintained employment as a building inspector 
for his municipality since at least 1994, but earned a 
promotion to supervisor status.  While the veteran contends 
that he earned his promotion on the basis of longevity, the 
Board finds this to be unlikely given that the veteran has 
consistently reported receiving satisfactory evaluations, and 
more recently had been recognized for superior performance.  
Although the veteran contends that he is experiencing 
increased stress since he is no longer allowed to take 
timeouts, he had not indicated that his job is in jeopardy, 
and in fact has suggested that he will continue to work.  
Moreover, while the veteran reports friction between himself 
and his supervisors, the situation apparently involved the 
veteran's support of a former worker, without any indication 
that his psychiatric disability was implicated.  The Board 
acknowledges that the August 1996 and February 2001 examiners 
concluded that the veteran should no longer work, and that 
the February 2001 examiner in particular indicated that the 
veteran's anger symptoms represented a potentially explosive 
situation at work, but points out that the August 1999 
examiner concluded that it was beneficial for the veteran to 
work, that the veteran has actually continued to work for 
several years with only one identified instance of violent 
behavior (when he reportedly shoved a fellow employee), and 
that the February 2001 social worker concluded that the 
veteran was employable and had adapted reasonably well to his 
job.  The Board also points out that none of the veteran's 
treating or examining physicians since September 1995 has 
concluded that the veteran is unemployable. 

The Board notes that the veteran reports that he is 
essentially isolated, in that he is now distant from his 
children since the death of his first spouse and has no 
friends.  The record reflects, however, that the veteran 
began socializing with another woman within one year of his 
spouse's death, that he established a relationship with that 
person's child, and that he eventually re-married.  In 
addition, the veteran reports that his relationships with his 
co-workers, while not friendly, are at least cordial.  The 
veteran also reports that he will go outside of his home for 
leisure pursuits such as going to the beach and taking walks.  
His assertions to the contrary notwithstanding, the veteran 
clearly is able to establish and maintain relationships when 
desired, and is not isolated in his community.

Although the veteran reports experiencing occasional suicidal 
ideation and constant depression, his treating physicians 
considered him to be at low risk of danger to himself.  
Moreover, while the veteran reports anger outbursts and 
impaired impulse control, other than one instance in which he 
shoved a co-worker, he has not displayed any violent behavior 
other than against inanimate objects.  The Board notes that 
the veteran was at one point noted to exhibit symptoms 
consistent with hypnagogic hallucinations, but points out 
that the veteran has not displayed any psychotic symptoms on 
examination, that he has not reported any daytime 
hallucinations or any delusion, and that his thought 
processes were consistently organized and coherent.  
Moreover, while the veteran's first spouse indicated that he 
would talk to strangers and talk aloud in the car, and while 
the veteran claims to check the perimeter of his house at 
night, no evidence of bizarre or unusual behavior was noted 
on examination.

In short, the evidence shows that the veteran is demonstrably 
able to obtain and maintain gainful employment, that he is 
able to maintain social relationships and is not isolated, 
and that his psychiatric symptoms, while clearly severe, do 
not result in gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities.  Accordingly, an evaluation in excess of 70 
percent for PTSD under the criteria in effect prior to 
November 7, 1996, is not warranted.

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at 38 C.F.R. § 4.130 (2003).

On and after November 7, 1996, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003), provides that a 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Turning to the criteria in effect as of November 7, 1996, the 
evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 70 percent for PTSD 
as the veteran's psychiatric symptoms do not include gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, or 
disorientation to time or place.  As discussed previously, 
while the veteran experiences occasional suicidal ideation 
and continuous depression, he is not considered by his 
treating physicians to be a threat to himself or to others 
(despite an episode in which he shoved a co-worker).  
Moreover, there is only one instance on file when the veteran 
was found to exhibit symptoms consistent with hypnagogic 
hallucinations, and he otherwise has presented as alert and 
oriented on examination, without any evidence of psychotic 
symptoms, abnormality in thought process, or any impairment 
in communication.  He also has consistently presented as 
adequately groomed with satisfactory judgment.  In addition, 
while the veteran reports that he is unable to remember 
instructions, his own birthday, or the birthdays of his 
children, he is nevertheless able to remember the birthdays 
and anniversaries of other people, and can remember the 
smallest details of building codes.  In addition, the several 
examinations of his cognition of record since September 1995 
confirm that his memory is largely intact, and his treating 
psychiatrist suggested that his memory losses may be 
deliberately selective.  

Although the veteran reported concentration problems and 
unstable work and home situations, the record reflects that 
he is nevertheless able to function at his job in a 
satisfactory to superior manner, even earning a recent 
promotion.  Moreover, the record reflects that he lived with 
and felt close to his former spouse until she died in June 
2000, and that he has re-married; other than disagreements 
concerning household matters, there is nothing in the record 
to suggest that the veteran's marriage is unstable.

In short, and in light of the evidence demonstrating that the 
veteran has successfully maintained employment for a number 
of years and has at least cordial relationships with others 
outside of his family, and as his psychiatric symptoms are 
not otherwise productive of total social or industrial 
impairment, the Board concludes that an evaluation in excess 
of 70 percent for the veteran's service-connected PTSD under 
the new criteria of Diagnostic Code 9411 is not warranted.

Accordingly, assignment of an evaluation in excess of 70 
percent for the veteran's service-connected PTSD is not 
warranted.  

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2003).  The Board points out, however, that 
the veteran has been employed on a consistent basis since at 
least 1994, has received satisfactory performance evaluations 
despite two informal counseling sessions, and has recently 
been promoted to supervisor.  Moreover, while the August 1996 
and February 2001 VA examiners concluded that the veteran 
should stop working, neither examiner concluded that the 
veteran was unable to work, and the August 1999 examiner 
opined that it was actually good for the veteran to work.  
The Board also notes that there is no evidence that the 
veteran's PTSD has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Entitlement to restoration of a 100 percent disability rating 
for PTSD is denied.

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.





	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



